Order entered March 26, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00003-CV

       BCH DEVELOPMENT, LLC AND BLANCHARD HOMES, LLC, Appellants

                                                V.

   LAKEVIEW HEIGHTS ADDITION PROPERTY OWNERS' ASSOCIATION AND
                   BARBARA WOHLRABE, Appellees

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05900-A

                                            ORDER
       We GRANT appellants’ unopposed motion to file amended brief and ORDER the brief

be filed no later than April 1, 2014.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE